DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20190291277 A1 – hereafter Oleynik et al, [[see at least Fig.7D, para 469, Fig.7E, para 472]].
b.	US 2017/0105618 A1 – hereafter Schmoli et all, [[see at least para 165, 132-134]].
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    131
    573
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on December 23rd 2019. Claims 1-25 are pending examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalkbrenner et al hereafter Kalkbrenner (US 2015/0253559 A1).
Regarding Claim 1, Kalkbrenner disclosed, a structured illumination imaging system (In Fig. 1, para 3, 4, structured illumination microscope), comprising: 
a first optical arm, comprising: a first light emitter to emit light (In Fig.1, 28, para 28); and a first beam splitter (In para 71, a polarizing cube beam splitter 23 e.g. a first beam splitter) to split light emitted by the first light emitter to project a first plurality of fringes (In para 21, 31,  e.g. a band of contrasting brightness or darkness produced by diffraction or interference of light) on a plane of a sample (para 21, 72, 91, para 31-34); 
a second optical, comprising: a second light emitter to emit light (In Fig.1, 27, para 29, 95); and a second beam splitter (para 73, a polarizing beam splitter 35 e.g. a second beam splitter) to split light emitted by the second light emitter to project a second plurality of fringes (para 21, 31 e.g. a band of contrasting brightness or darkness produced by diffraction or interference of light) on the plane of the sample (para 32, 21, 43, 52); and 
an optical element to combine an optical path of the first arm and the second arm (In Fig.1, 27, 28, and para 28-34, 87, 130).

    PNG
    media_image2.png
    826
    1230
    media_image2.png
    Greyscale

Figure 1, shows all the elements of the claim 1, in PGPUB US 20150253559 A1
.

Allowable Subject Matter
7.	Claims 2-17, 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
8.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 11, 2022